Name: Council Directive 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers and to their fitting
 Type: Directive
 Subject Matter: land transport;  chemistry;  organisation of transport;  technology and technical regulations
 Date Published: 1992-05-14

 Avis juridique important|31992L0023Council Directive 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers and to their fitting Official Journal L 129 , 14/05/1992 P. 0095 - 0153 Finnish special edition: Chapter 13 Volume 22 P. 0136 Swedish special edition: Chapter 13 Volume 22 P. 0136 COUNCIL DIRECTIVE 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers and to their fittingTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas measures should be adopted in order gradually to establish the internal market during a period expiring on 31 December 1992; whereas the internal market comprises an entity without internal frontiers within which the free movement of goods, persons, services and capital shall be guaranteed; Whereas the total harmonization method will be essential in order fully to achieve the single market; Whereas this method will have to be used at the time of the revision of the entire EEC type-approval procedure, taking account of the spirit of the Council resolution of 7 May 1985 concerning a new approach to the question of technical harmonization and standardization; Whereas the technical requirements which motor vehicles and their trailers must satisfy pursuant to national laws relate, inter alia, to pneumatic tyres; Whereas these requirements differ from one Member State to another; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules in order to permit, in particular, the EEC type-approval procedure which was the subject of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (4), as last amended by Directive 87/403/EEC (5), to be introduced in respect of each type of vehicle; Whereas rules on tyres should lay down common requirements concerning not only their characteristics, but also the requirements for the equipment of vehicles and their trailers with regard to their tyres; Whereas, consequently, a common procedure for granting an EEC mark to any tyre type complying with the common characteristics and test requirements should be established; whereas, at the Community level, to ensure the free movement of tyres, the conformity of the tyres with the common requirements is assured by the affixing on each tyre of an EEC mark which has been granted to the manufacturer in accordance with the abovementioned procedure; whereas any Member States may, in order to check the conformity of the tyres with the common requirements, carry out controls at any moment; whereas, in the case of a statement of non-conformity, the Member States need to take the necessary steps to ensure the conformity of the tyres with the requirements; whereas these measures may result in the withdrawal of the abovementioned EEC mark; Whereas it is desirable to take into account the technical requirements adopted by the UN Economic Commission for Europe in its Regulation N ° 30 ('Uniform provisions concerning the approval of pneumatic tyres for motor vehicles and their trailers`), as amended (6), and in its Regulation N ° 54 ('Uniform provisions concerning the approval of pneumatic tyres for commercial vehicles and their trailers`) (7) and in its Regulation N ° 64 ('Uniform provisions concerning the approval of vehicles equipped with temporary-use spare wheels/tyres`) (8), which are annexed to the Agreement of 20 March 1958 concerning the adoption of uniform conditions for approval and reciprocal recognition of approval for motor vehicle equipment and parts; Whereas the approximation of national laws relating to motor vehicles entails reciprocal recognition by Member States of the checks carried out by each of them on the basis of the common requirements, HAS ADOPTED THIS DIRECTIVE: Article 1For the purposes of this Directive: - 'tyre` means any new pneumatic tyre designed for the equipment of vehicles ot which Council Directive 70/156/EEC applies; - 'vehicle` means any vehicle to which Council Directive 70/156/EEC applies; - 'manufacturer` means the holder of the trade name or mark of vehicles or tyres. Article 21. Member States shall grant EEC component type-approval under the conditions of Annex I for any tyre type which satisfies the requirements of Annex II and shall grant a EEC component type-approval number as specified in Annex I. 2. Member States shall grant EEC type-approval for a vehicle with regard to its tyres under the conditions of Annex III for any vehicle for which all the tyres (including the spare tyre, if any) satisfy the requirements of Annex II and also the requirements with regard to vehicles of Annex IV and shall grant an EEC vehicle type-approval number as specified in Annex III. Article 3The approval authority of a Member State shall, within one month of issuing or refusing an EEC component (tyre) or vehicle type-approval, send a copy of the relevant certificate, models of which are given in the Appendices to Annex I and Annex III, to the other Member States and, if requested, send the test report on any type of tyre approved. Article 4N ° Member State may prohibit or restrict the placing on the market of tyres bearing the EEC component type-approval mark. Article 5N ° Member State may refuse to grant EEC type-approval or national type-approval to a vehicle on grounds relating to its tyres if these bear the EEC component type-approval mark and are fitted in accordance with the requirements laid down in Annex IV. Article 6N ° Member State may refuse or prohibit the sale, registration, entry into service or use of a vehicle on grounds relating to its tyres if these bear the EEC component type-approval mark and are fitted in accordance with the requirements laid down in Annex IV. Article 71. If, on the basis of a substantiated justification, a Member State considers that a tyre type or a vehicle type is dangerous although complying with the requirements of this Directive, it may, within its territory, provisionally prohibit the marketing of that product or subject it to special conditions. It shall immediately inform the other Member States and the Commission thereof, stating the grounds for its decision. 2. The Commission shall, within six weeks, consult the Member States concerned, following which it shall deliver its opinion without delay and take the appropriate steps. 3. If the Commission is of the opinion that technical adaptations to the Directives are necessary, such adaptations shall be adopted by either the Commission or the Council in accordance with the procedure laid down in Article 10. In this event, the Member State which has adopted safeguard measures may maintain them until the entry into force of the adaptations. Article 81. The Member State which has granted the EEC component (tyre) or vehicle type-approval shall take the measures required in order to verify that production models conform to the approved type in so far as this is necessary and if need be in cooperation with the approval authorities in the other Member States. For this purpose, this Member State may at any time check the conformity of the tyres or vehicles to the requirements of this Directive. Such verification shall be limited to spot checks. 2. If this Member State finds that a number of tyres or vehicles with the same approval marking do not conform to the approved type, it shall take the necessary measures to ensure that production models so conform. Where there is a consistent failure to conform, these measures may extend to a withdrawal of EEC type-approval. The said authorities shall take the same measure if they are informed by the approval authorities of another Member State of such failure to conform. 3. The approval authorities of the Member States shall within one month notify each other using the relevant form shown in the Appendices to Annex I and Annex III of any withdrawal of EEC type-approval and of the reasons for such a measure. Article 9Any decision taken pursuant to the provisions adopted in implementation of this Directive to refuse or withdraw EEC component type-approval for a tyre or EEC type-approval of a vehicle with regard to the fitting of its tyres implying a prohibition of marketing or of use shall set out in detail the reasons on which it is based. Every such decision shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies. Article 10Any amendments necessary to adapt the requirements of the Annexes to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC. Article 111. Member States shall adopt and publish the provisions necessary to comply with this Directive before 1 July 1992 and shall forthwith inform the Commission thereof. When the Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. They shall apply these measures from 1 January 1993. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 12This Directive is addressed to the Member States. Done at Brussels, 31 March 1992. For the CouncilThe PresidentVitor MARTINS(1) OJ N ° C 95, 12. 4. 1990, p. 101. (2) OJ N ° C 284, 12. 11. 1990, p. 81 and Decision of 12. 2. 1992 (not yet published in the Official Journal). (3) OJ N ° C 225, 10. 9. 1990, p. 9. (4) OJ N ° L 42, 23. 2. 1970, p. 1. (5) OJ N ° L 220, 8. 8. 1987, p. 44. (6) Economic Commission for Europe document E/ECE/324 (E3/ECE/TRANS/505) REV 1 - ADD 29, 1. 4. 1975 and its amendments 01, 02 and supplements. (7) Economic Commission for Europe document E/ECE/324 (E/ECE/TRANS/505) REV 1 - ADD 53 and supplements. (8) Economic Commission for Europe document E/ECE/324 (E/ECE/TRANS/505) REV 1 - ADD 63 and supplements.